                     Case 2:19-cr-00107-KJM Document 38 Filed 06/17/19 Page 1 of 1
                                     IN THE UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA,

                               Plaintiff,                 CASE NO.: 2:19-cr-00107-KJM

                        v.

DANIEL TROXELL,

                               Defendant.

                        APPLICATION FOR WRIT OF HABEAS CORPUS (AMENDED)
             The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus
                        ☒ Ad Prosequendum                                   ☐ Ad Testificandum
 Name of Detainee:      Daniel Troxell, CDCR No. B76578
 Detained at            California State Prison, Los Angeles
 Detainee is:           a.)     ☒ charged in this district by: ☒ Indictment ☐ Information ☐ Complaint
                                   charging detainee with: RICO Conspiracy, conspiracy to murder, and drug
                                                              trafficking crimes.
                  or    b.)     ☐ a witness not otherwise available by ordinary process of the Court

 Detainee will:         a.)      ☐ return to the custody of detaining facility upon termination of the guilty plea hearing
                  or    b.)      ☒ be retained in federal custody until final disposition of federal charges and federal
                                   prison sentence, if any, has been served.

                                  As soon as practicable in the Eastern District of California.

                        Signature:                               /s/ Jason Hitt
                        Printed Name & Phone No:                 Assistant U.S. Attorney Jason Hitt – 916-554-2700
                        Attorney of Record for:                  United States of America

                                             WRIT OF HABEAS CORPUS
                             ☒ Ad Prosequendum                   ☐ Ad Testificandum
         The above application is granted and the above-named custodian, as well as the United States Marshal’s Service
for this district, is hereby ORDERED to produce the named detainee, as soon as practicable, for arraignment on the
Indictment and prosecution in the above-captioned case in the Eastern District of California.
 Dated:
                                                           Honorable Allison Claire
                                                           U.S. MAGISTRATE JUDGE

Please provide the following, if known:
 AKA(s)                  Danny Troxell                                                   ☒Male      ☐Female
 Offender ID:            CDCR No. B76578                                                 Race:      Caucasian
 Facility Address:       44750 60th Street West, Lancaster, CA 93536-7620
 Facility Phone:         (661) 729-2000
 Currently               In custody of the State of California

                                                  RETURN OF SERVICE
 Executed on:
                                                             (signature)
